Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maeno U.S. PGPub 2015/0349582 A1 (hereinafter Maeno).
Regarding Claim 1, Maeno teaches a solar controller (Maeno, Fig. 2, Element 31; Para. [0054], Lines 1-3, “solar ECU”) comprising a processor (Maeno, Para. [0054], Lines 3-6) configured to receive electricity (Maeno, Para. [0048], Lines 6-10) generated from a solar panel (Maeno, Fig. 2, Element 21; Para. [0048], Lines 4-5, “solar cell”), determine when a charging operation condition is satisfied based on state information related to the solar panel (Maeno, Para. [0077], Lines1-7), and determine when to activate a charging mode based on a start state of a vehicle and state information related to a battery (Maeno, Fig. 2, Element 18; Para. [0047], Line 1, “main battery”) of the vehicle (Maeno, Fig. 3, Condition (b—1); Paras. [0073] – [0074], Where the start state is determined based on the status of “I/G” and “Ready” columns, and state information related to a battery is shown as “Not Fully Charged”), and a converter (Maeno, Fig. 2, Element 23; Para. [0049], Lines 8-16, “solar charger”) connected to the solar panel (Maeno, 
Regarding Claim 2, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein the processor (Maeno, Fig. 2, Element 31; Para. [0054], Lines 1-6) is configured to determine that the charging operation condition is satisfied upon determining that an output power of the solar panel exceeds a predetermined initial power (Maeno, Para. [0077], Lines 1-7). 
Regarding Claim 3, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Maeno teaches wherein the processor is configured to identify the start state of the vehicle through a start system upon determining that the charging operation condition is satisfied (Maeno, Fig. 3, Condition (b—1); Paras. [0073] – [0074], Where the start state is determined based on the status of “I/G” and “Ready” columns, and state information related to a battery is shown as “Not Fully Charged”). 
Regarding Claim 9, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Maeno teaches wherein the processor (Maeno, Fig. 2, Element 31; Para. [0054], Lines 1-6) is configured to wake up a battery management system when a start of the vehicle is determined to be deactivated (Maeno, Para. [0057], Lines 1-10, and Para. [0078], Lines 5-9), determine when an output power of the solar panel exceeds a target power, charge the battery when the output power of the solar panel is determined to exceed the target power, and activate a charging standby mode when the output 
Regarding Claim 10, Maeno teaches a solar charging system for a vehicle (Maeno, Title and Abstract), the solar charging system comprising a battery (Maeno, Fig. 2, Element 22; Para. [0048], Lines 1-11, “low-voltage battery”) configured to be mounted in the vehicle (Maeno, Figs. 1 and 2, Element 100; Para. [0048], Lines 1-5), a solar panel mounted on the vehicle (Maeno, Fig. 2, Element 21; Para. [0048], Lines 4-5, “solar cell”) to perform solar power generation thereby (Maeno, Fig. 2, Element 22; Para. [0048], Lines 5-11), and a solar controller (Maeno, Fig. 2, Element 31; Para. [0054], Lines 1-3, “solar ECU”) connected to the solar panel (Maeno, Fig. 2, Element 21) and the battery (Maeno, Fig. 2, Element 22) and configured to receive electricity generated from the solar panel, and control charging of the battery using the electricity (Maeno, Para. [0054], Lines 6-10). 
Regarding Claim 11, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches a solar charging method for a vehicle (Maeno, Para. [0048], Lines 1-13), the solar charging method comprising determining, by the solar controller of claim 1 (Maeno, Fig. 2, Element 31; Para. [0054], Lines 1-3, “solar ECU”), when the charging operation condition is satisfied based on state information related to the solar panel (Maeno, Para. [0077], Lines1-7), determining, by the solar controller, when a start of the vehicle is activated upon (Maeno, Para. [0058], Lines 8-12) determining that the output of the solar panel satisfies the charging operation condition (Maeno, Para. [0077], Lines 1-7), and determining, by the solar controller, when to activate a charging mode based on a state of the battery upon determining that the start of the vehicle is activated (Maeno, Fig. 3, Condition (b—
Regarding Claim 12, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 11/1.  Furthermore, Maeno teaches wherein the determining of when the charging operation condition is satisfied includes determining, by the solar controller, that the charging operation condition is satisfied when an output power of the solar panel is determined to exceed a predetermined initial power (Maeno, Para. [0077], Lines 1-7). 
Regarding Claim 19, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 11/1.  Furthermore, Maeno teaches wherein the determining of when the start of the vehicle is activated includes waking up a battery management system upon determining that the start of the vehicle is deactivated (Maeno, Para. [0057], Lines 1-10, and Para. [0078], Lines 5-9), determining when an output power of the solar panel exceeds a target power, and charging the battery upon determining that the output power of the solar panel exceeds the target power (Maeno, Paras. [0077] – [0078]). 
Regarding Claim 20, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 19/11/1.  Furthermore, Maeno teaches further including activating a charging standby mode upon determining that the output power of the solar panel does not exceed the target power (Maeno, Paras. [0077] – [0078]). 
Allowable Subject Matter
Claims 4-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for the indication of Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4: Though the prior art discloses a vehicle solar charging system with an in-vehicle solar energy generator wherein a solar controller controls any needed conversion and distribution of power generated by the solar generation system to charge multiple batteries located in the vehicle, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of:
wherein the battery of the vehicle includes a first battery and a second battery, and wherein the processor is configured to compare a state of charge of a first battery and a state of charge of a second battery through a battery management system when a start of the vehicle is determined to be activated, select one of the first battery and the second battery as a charging target based on a result of comparing the state of charge of the first battery and the state of charge of the second battery, and activate the charging mode for charging the selected one of the first battery and the second battery.
 Regarding Claim 13: Though the prior art discloses a solar charging method with an in-vehicle solar energy generator wherein a solar controller controls any needed conversion and distribution of power generated by the solar generation system to charge multiple batteries located in the vehicle, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of:
wherein the battery of the vehicle includes a first battery and a second battery, and wherein the determining of when to activate the charging mode includes comparing, by the solar controller, state of charge of the first battery and state of charge of the second battery through a battery management system, selecting one of the first battery and the second battery as a charging target based on a result of comparing the state of charge of the first battery and the state of charge of the second battery through the battery management system, and activating a charging mode for charging the selected one of the first battery and the second battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang U.S. PGPub 2019/0296575 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle.
Harada U.S. PGPub 2017/0267113 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle.
Kuribara U.S. PGPub 2018/0105042 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle. 
Kuribara et al.  U.S. PGPub 2018/0134163 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle.
Fukada U.S. PGPub 2013/0082645 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle.
Ward U.S. PGPub 2008/0143292 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle.
Kubo et al. U.S. PGPub 2018/0201150 teaches a vehicle with an in-vehicle solar power generator and control of conversion and distribution of that power to batteries of the vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859